PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 17/107,712
Filing Date: 30 Nov 2020
Appellant(s): Xactly Corporation



__________________
Christopher J Palermo Reg. No. 42056
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 05/24/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 03/11/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

(2) Response to Argument
As per Appellant’s arguments filed on 02/16/2022: 

	Appellant arguments filed 05/24/2022 have been fully considered but they are not persuasive. 
A.	Applicant argues that the claims are not directed to a judicial exception under Step 2A Prong One. (See brief page 4-11).	As for Step 2A Prong One, of the Abstract idea is directed towards the abstract idea of calculating credit values in incentive based compensation based on calculations and rules which is grouped within the Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)), where rules are applied to determine compensation or credit values (specification paragraph 0004: Certain business enterprises conduct sales activities via sales representatives who are organized in hierarchical taxonomies having multiple tiers or levels and complex relationships and rules to determine who is credited with what portion of a particular sale or sales. Crediting is the process of determining which sales representatives, among a large staff of representatives in the enterprise, are responsible for specific orders that the enterprise receives over time. In an enterprise having a hierarchical taxonomy of sales representatives, credits associated with representatives will determine the salary, bonus, or other compensation earned by and payable to the representatives. Because of the importance of compensation to most working people, correct calculation of credits is an essential business function. Digital electronic computers are used to execute calculation of credits, and paragraph 0005: Some enterprises may receive many bulk orders or orders in large quantities and may credit portions of those orders to different persons using predefined rules. Each rule is expressed in a symbolic language, or a set of digital objects and operators, which are defined using software tools and digitally stored in computer memory. Each rule is retrieved and executes against stored digital data to result in output records that can be used as a basis of determining compensation to individuals. Each programmed rule could be based on a combination of many attributes such as product, region, sales channel, or other characteristics. The number of rules varies based on the organization; some enterprises may program thousands of rules. For example, instances are known in which enterprises receive millions of orders per month and have thousands of rules that must be applied to calculate compensation credits).
Except a high level recitation of “computer implemented” (preamble, claim 1) the claims don’t recite limitations that improve the computer’s functionality. Claim 1 only recites digital data store and execution of instructions (stored program instructions). Claim 11 recites generic computer/electronic hardware, and the limitations do not add to or improve the computer or technology, rather the computer is used as a tool. 
The claims are ineligible because:
1) The claims are interpreted as running a program to execute the functions of the abstract idea. The claims recite a computer-implemented method of calculating credit values in incentive-based compensation systems for:
-Creating and storing credit rules records for calculating credit values-Receiving request to change a credit rule-Evaluate credit rule against all orders to determine a result set of matching orders-Append credit value records based on rule expressions of the credit rule.
This encompasses using a computer to execute the function of the abstract idea.
“In cases involving software, step one often “turns on whether    the claims focus on specific asserted improvements in computer capabilities or instead on a process or system that qualifies [as] an abstract idea for which computers are invoked merely as a tool.” Uniloc USA, Inc. v. LG Elecs. USA, Inc., 957 F.3d 1303, 1306–07 (Fed. Cir. 2020) (citing Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020)). “We have routinely held software claims patent eligible under Alice step one when they are directed to improvements to the functionality of a computer or network platform itself.” Id. at 1307 (collecting cases). 
In the instant claims, the method invokes the computer as a tool. A technical solution to a technical problem is not observed. Rather, the claims appear to perform high level data processing through the execution of rules to achieve business or marketing goals as presented in the claims and specification paragraphs 0004 and 0005. 
There, the claims use “result-based functional language” without the means for achieving any   purported technological improvement. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019).	As for Step 2A Prong Two, the claim limitations do not include additional elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, and the claim is not more than a drafting effort designed to monopolize the judicial exception and the claim limitation simply describe the abstract idea. The limitation directed to calculating credit values in incentive based compensation based on calculations and rules does not add technical improvement to the abstract idea. The recitations to “system, hardware processors, computer network, non transitory digital data storage media” perform(s) the steps or functions of calculating credit values in incentive-based compensation systems and updating a data store of digitally stored credit values, creating and digitally storing, in an electronic digital data store, over a million credit rule records comprising rule expressions for calculating credit values, over a million person assignment records that associate credit rule records with person records, and over a million order records, the order records each comprising an association of an order identifier with at least an order amount; receiving a request to execute a change of a credit rule, person assignment, or order; in real time in response to the request, executing stored program instructions that are programmed to, in response to a request to execute the change of the credit rule: evaluate the credit rule against all orders then currently stored in the data store to determine a result set of matching orders, and digitally append in the data store one or more credit value records each comprising a credit value, each credit value being calculated based on a rule expression of the credit rule, each credit value record being digitally linked to an order identifier of one of the matching orders, to the person assignment, and to the credit rule; repeating the receiving and executing steps, in which execution of the evaluate and determine step always causes to digitally append the one or more credit value records in the data store and not to delete credit value records in the data store and not to update existing credit value records in the data store. 
The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). 
It is noted that the “over a million records” as claimed does not add any meaningful limitation that imparts eligibility. The courts have found [MPEP 2106.05(a) I ] : 	
Accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer, FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); 
 Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential)

Therefore, the existence of millions of records and the purported inability to process such a large number of records does not lend eligibility to the claim, as there is no technical solution presented as to how the high level, generic computer accomplishes processing such a large volume of records and rules. As found by the courts, the capabilities of a computer cause a speed up the processing of such large data records. Using such a computer as a tool has not been found to be considered as meaningful nor is it interpreted as integrating the abstract idea into a practical application. Using a computer to achieve that result has been show to not be sufficient to show an improvement in the computer functionality. Additionally, the specification or the claims do not purport to improve the functioning of a computer to process the millions of records. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
	As for Step 2B, The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the limitation directed to calculating credit values in incentive based compensation based on calculations and rules does not add significantly more to the abstract idea. Furthermore, using well-known computer functions to execute an abstract idea does not constitute significantly more. The recitations to “system, hardware processors, computer network, non transitory digital data storage media” are generically recited computer structure. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of calculating credit values in incentive based compensation based on calculations and rules. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/TAREK ELCHANTI/Primary Examiner, Art Unit 3621          
                                                                                                                                                                                              Conferees:

/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621 

/Vincent Millin/
Appeal Practice Specialist
                                                                                                                                                                                                       


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.